Title: From Benjamin Franklin to Mary Hopkinson, 9 May 1766
From: 
To: 


My dear Madam,
London, May 9. 1766
I received your Favour of Oct. 1. with the Order on Mr. Barclay, of which I have not yet made any Use, but shall when I next see him; Tho’ it was not necessary for you to take Notice of those small Expences till my Return. Your Acknowledgements are far beyond the Occasion, and bring me in your debt. I had a Pleasure in the Success of my Endeavours, that sufficiently repaid me for the little Trouble they gave me. Pray present my Respects to your new Son-in-law Dr. Morgan, whose Letter I have receiv’d but cannot now write to him. I thank him for his Book which is well spoken of here. I congratulate him and you on his Marriage, and wish for you and your whole Family all Sorts of Prosperity. Being with sincerest Esteem and Respect, Dear Madam, Your affectionate Friend, and most obedient humble Servant
B Franklin
Mrs. Hopkinson
 
  Addressed: To / Mrs Hopkinson / at / Philadelphia / via New York / per Packet / B Free Franklin
Endorsed: Letter from Doctr Franklin 1766
